C. J. Albert, claimant herein, seeks to recover two hundred ($200.00) dollars on account of the payment by him of a license fee in that amount to Honorable J ames A. Bose, Secretary of State, on or about April 29, 1902, for a license to operate a “private employment agency for hire” in the city of Chicago, under an Act of the General Assembly relative thereto1, passed April 11, 1899, and going into effect July 1, 1899, held unconstitutional in the case of Mathews v. The People, 202 Ill., 389. This case is on the same state of facts and involves the same questions as in the case of Michaele Di Cosola v. The State, decided by this Court at the present term, and in which an award was made in favor of the claimant. What we said and held in that case controls in this; and likewise, as in that ease, the Honorable Attorney General consents to an award herein in the sum of two hundred ($200.00) dollars. We, therefore, accordingly award the claimant the sum of two hundred ($200.00) dollars.